DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued specification objection is hereby withdrawn in view of the amended title and specification paragraph [0015].

 	The Applicant’s arguments with respect to claims #1-18 in the reply filed on May 14, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.  Additionally, withdrawn claims 19 and 20 non-elected without traverse are cancelled by the Examiner.

Non-Elected Withdrawn Claims Cancelled
 	This application is in condition for allowance except for the presence of claims 19 and 20 directed to a product non-elected without traverse.  Accordingly, claims 19 and 20 have been cancelled by the Examiner.  See MPEP 821.02.


Allowable Subject Matter
 	Claims #1-18 are allowed.

 	 The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “a conductivity type of each of the doped source layer and the doped drain layer is opposite to the conductivity type of the second well region . . . after forming the gate electrode structure and the dielectric layer, removing a portion of the gate electrode structure on the second well region and a portion of the base substrate of the second well region to form a trench in the dielectric layer” (claim 1).

 	As to claim 1, Singh et al. (U.S. Patent Publication No. 2020/0135917 A1), hereafter “Singh”, teaches a base substrate 12, a first well region 22 and a second well region 18 in the base substrate, wherein a conductivity type of the first well region is opposite to a conductivity type of the second well region (paragraph ¶ [0020]), forming a gate electrode structure 32, a doped source layer 22a, a doped drain layer 26a and a dielectric layer (FIG. 6) over the base substrate, wherein the doped source layer and the doped drain layer are respectively on two sides of the gate electrode structure (FIG. 5), the gate electrode structure is over the first well region and the second well region, the doped source layer is in the first well region and the doped drain layer is in the second well region (FIG. 5), the dielectric layer covers top surfaces and sidewalls of the doped source layer and the doped drain layer, removing a portion of the base substrate of the second well region to form a trench 28, wherein a minimum distance between a sidewall of the trench and the first well region is greater than zero (FIG. 5).
However, Singh does not teach the limitations of the sidewall spacers, which are taught by Hong et al. (EP 3258499 A1), hereafter “Hong”. 

No other prior art references were found.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829